Exhibit 10.1

 

AMENDED AND RESTATED OSI SYSTEMS, INC.

 

DEFERRED COMPENSATION PLAN

 

Effective
April 25, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

Establishment and Purpose

1

 

 

ARTICLE II

 

Definitions

1

 

 

ARTICLE III

 

Eligibility and Participation

8

 

 

ARTICLE IV

 

Deferrals

8

 

 

ARTICLE V

 

Company Contributions

11

 

 

ARTICLE VI

 

Benefits

12

 

 

ARTICLE VII

 

Modifications to Payment Schedules

16

 

 

ARTICLE VIII

 

Valuation of Account Balances; Investments

16

 

 

ARTICLE IX

 

Administration

17

 

 

ARTICLE X

 

Amendment and Termination

18

 

 

ARTICLE XI

 

Informal Funding

19

 

 

ARTICLE XII

 

Claims

19

 

 

ARTICLE XIII

 

General Provisions

23

 

i

--------------------------------------------------------------------------------


 

ARTICLE I
Establishment and Purpose

 

OSI Systems, Inc. (the “Company”) hereby adopts the Amended and Restated OSI
Systems, Inc. Deferred Compensation Plan (the “Plan”), effective April 25,
2014.  The Plan amends and restates in its entirety the OSI Systems, Inc.
Deferred Compensation Plan.

 

The purpose of the Plan is to attract and retain key employees by providing each
Participant with an opportunity to defer receipt of a portion of their salary,
bonus, commission, and other specified compensation (if any).  The Plan is not
intended to meet the qualification requirements of Code Section 401(a), but is
intended to meet the requirements of Code Section 409A, and shall be operated
and interpreted consistent with that intent.

 

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future.  Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable.  Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries.  The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA.  Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.

 

ARTICLE II
Definitions

 

2.1                               Account.  Account means a bookkeeping account
maintained by the Committee to record the payment obligation of a Participating
Employer to a Participant as determined under the terms of the Plan.  The
Committee may maintain an Account to record the total obligation to a
Participant and component Accounts to reflect amounts payable at different times
and in different forms.  Reference to an Account means any such Account
established by the Committee, as the context requires.  Accounts are intended to
constitute unfunded obligations within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA.

 

2.2                               Account Balance.  Account Balance means, with
respect to any Account, the total payment obligation owed to a Participant from
such Account as of the most recent Valuation Date.

 

2.3                               Adopting Employer.  Adopting Employer means an
Affiliate who, with the consent of the Company, has adopted the Plan for the
benefit of its eligible employees.

 

2.4                               Affiliate.  Affiliate means a corporation,
trade or business that, together with the Company, is treated as a single
employer under Code Section 414(b) or (c).

 

--------------------------------------------------------------------------------


 

2.5                               Beneficiary.  Beneficiary means a natural
person, estate, or trust designated by a Participant to receive payments to
which a Beneficiary is entitled in accordance with provisions of the Plan.  The
Participant’s spouse, if living, otherwise the Participant’s estate, shall be
the Beneficiary if:  (i) the Participant has failed to properly designate a
Beneficiary; or (ii) all designated Beneficiaries have predeceased the
Participant.

 

2.6                               Business Day.  A Business Day is each day on
which the New York Stock Exchange is open for business.

 

2.7                               Change in Control.  Change in Control, with
respect to a Participating Employer that is organized as a corporation, occurs
on the date on which any of the following events occur:  (i) a change in the
ownership of the Participating Employer; (ii) a change in the effective control
of the Participating Employer; or (iii) a change in the ownership of a
substantial portion of the assets of the Participating Employer.

 

For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Participating Employer.  A change in the effective control of the
Participating Employer occurs on the date on which either:  (i) a person, or
more than one person acting as a group, acquires ownership of stock of the
Participating Employer possessing thirty percent (30%) or more of the total
voting power of the stock of the Participating Employer, taking into account all
such stock acquired during the twelve (12) month period ending on the date of
the most recent acquisition; or (ii) a majority of the members of the
Participating Employer’s Board of Directors is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of such Board of Directors prior to the date of the
appointment or election, but only if no other corporation is a majority
shareholder of the Participating Employer.  A change in the ownership of a
substantial portion of assets occurs on the date on which any one person, or
more than one person acting as a group, other than a person or group of persons
that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to or
more than forty percent (40%) of the total gross fair market value of all of the
assets of the Participating Employer immediately prior to such acquisition or
acquisitions, taking into account all such assets acquired during the twelve
(12) month period ending on the date of the most recent acquisition.

 

An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).

 

The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

 

2

--------------------------------------------------------------------------------


 

2.8                               Claimant.  Claimant means a Participant or
Beneficiary filing a claim under Article XII of this Plan.

 

2.9                               Code.  Code means the Internal Revenue Code of
1986, as amended from time to time.

 

2.10                        Code Section 409A.  Code Section 409A means
section 409A of the Code, and regulations and other guidance issued by the
Treasury Department and Internal Revenue Service thereunder.

 

2.11                        Committee.  Committee means the Employees of the
Company appointed by the Board of Directors of the Company (or the appropriate
committee of such board), and their replacements as authorized by the Board of
Directors, to administer the Plan.

 

2.12                        Company.  Company means OSI Systems, Inc.

 

2.13                        Company Contribution.  Company Contribution means a
credit by a Participating Employer to a Participant’s Account(s) in accordance
with the provisions of Article V of the Plan.  Company Contributions are
credited at the sole discretion of the Participating Employer and the fact that
a Company Contribution is credited in one year shall not obligate the
Participating Employer to continue to make such Company Contribution in
subsequent years.  Unless the context clearly indicates otherwise, a reference
to Company Contribution shall include Earnings attributable to such
contribution.

 

2.14                        Compensation.  Compensation means a Participant’s
base salary, bonus, commission, and such other cash or equity-based compensation
(if any) approved by the Committee as Compensation that may be deferred under
this Plan.  Compensation shall not include any compensation that has been
previously deferred under this Plan or any other arrangement subject to Code
Section 409A.

 

2.15                        Compensation Deferral Agreement.  Compensation
Deferral Agreement means an agreement between a Participant and a Participating
Employer that specifies:  (i) the amount of each component of Compensation that
the Participant has elected to defer to the Plan in accordance with the
provisions of Article IV; and (ii) the Payment Schedule applicable to one or
more Accounts.  The Committee may permit different deferral amounts for each
component of Compensation and may establish a minimum or maximum deferral amount
for each such component.  Unless otherwise specified by the Committee in the
Compensation Deferral Agreement, Participants may defer up to eighty percent
(80%) of their base salary and up to one hundred percent (100%) of other types
of Compensation for a Plan Year.  A Compensation Deferral Agreement may also
specify the investment allocation described in Section 8.4.

 

2.16                        Corrective Distribution.  Corrective Distribution
means the amount of any 401(k) plan Excess Contribution (within the meaning of
Code Section 401(k)(8) which is distributed to a Participant during any Plan
Year.

 

2.17                       Death Benefit.  Death Benefit means the benefit
payable under the Plan to a Participant’s Beneficiary(ies) upon the
Participant’s death as provided in Section 6.1 of the Plan.

 

3

--------------------------------------------------------------------------------


 

2.18                        Deferral.  Deferral means a credit to a
Participant’s Account(s) that records that portion of the Participant’s
Compensation that the Participant has elected to defer to the Plan in accordance
with the provisions of Article IV.  Unless the context of the Plan clearly
indicates otherwise, a reference to Deferrals includes Earnings attributable to
such Deferrals.

 

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed one hundred
percent (100%) of the cash Compensation of the Participant remaining after
deduction of all required income and employment taxes, 401(k) and other employee
benefit deductions, and other deductions required by law.  Changes to payroll
withholdings that affect the amount of Compensation being deferred to the Plan
shall be allowed only to the extent permissible under Code Section 409A.

 

2.19                        Disabled or Disability.  Disabled or Disability
means that a Participant is, by reason of any medically-determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months: (a) unable to engage in
any substantial gainful activity, or (b) receiving income replacement benefits
for a period of not less than three months under an accident and health plan
covering employees of the Participant’s Employer.  The Committee shall determine
whether a Participant is Disabled in accordance with Code Section 409A,
provided, however, that a Participant shall be deemed to be Disabled if
determined to be totally disabled by the Social Security Administration.  The
determination of whether a Participant is Disabled shall be made in compliance
with Treas. Reg. §1.409A-3(i)(4).

 

2.20                        Disability Benefit.  Disability Benefit means the
benefit payable under the Plan upon the Participant’s Disability, as provided
under Section 6.1 of the Plan.

 

2.21                        Earnings.  Earnings means an adjustment to the value
of an Account in accordance with Article VIII.

 

2.22                        Effective Date.  Effective Date means, for purposes
of the Plan (as amended and restated), April 25, 2014, the date on which the
Plan (as amended and restated) was adopted by the Board.

 

2.23                        Eligible Employee.  Eligible Employee means a member
of a “select group of management or highly compensated employees” of a
Participating Employer within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, as determined by the Committee from time to time in its sole
discretion.

 

2.24                        Employee.  Employee means a common-law employee of
an Employer.

 

2.25                        Employer.  Employer means, with respect to Employees
it employs, the Company and each Affiliate.

 

2.26                       ERISA.  ERISA means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

4

--------------------------------------------------------------------------------


 

2.27                        Participant.  Participant means an Eligible Employee
who has been given notification of his or her eligibility to defer Compensation
under the Plan under Section 3.1 and any other person with an Account Balance
greater than zero, regardless of whether such individual continues to be an
Eligible Employee.  A Participant’s continued participation in the Plan shall be
governed by Section 3.2 of the Plan.

 

2.28                        Participating Employer.  Participating Employer
means the Company and each Adopting Employer.

 

2.29                        Payment Schedule.  Payment Schedule means the date
as of which payment of an Account under the Plan will commence and the form in
which payment of such Account will be made.

 

2.30                        Performance-Based Compensation.  Performance-Based
Compensation means Compensation where the amount of, or entitlement to, the
Compensation is contingent on the satisfaction of pre-established organizational
or individual performance criteria relating to a performance period of at least
twelve (12) consecutive months.  Organizational or individual performance
criteria are considered pre-established if established in writing by not later
than ninety (90) days after the commencement of the period of service to which
the criteria relate, provided that the outcome is substantially uncertain at the
time the criteria are established.  The determination of whether Compensation
qualifies as “Performance-Based Compensation” will be made in accordance with
Treas. Reg. Section 1.409A-1(e) and subsequent guidance.

 

2.31                        Plan.  Generally, the term Plan means the “Amended
and Restated OSI Systems, Inc. Deferred Compensation Plan” as documented herein
and as may be amended from time to time hereafter.  However, to the extent
permitted or required under Code Section 409A, the term Plan may in the
appropriate context also mean a portion of the Plan that is treated as a single
plan under Treas. Reg. Section 1.409A-1(c), or the Plan or portion of the Plan
and any other nonqualified deferred compensation plan or portion thereof that is
treated as a single plan under such section.

 

2.32                        Plan Year.  Plan Year means January 1 through
December 31.

 

2.33                        Separation from Service.  An Employee incurs a
Separation from Service upon termination of employment with the Employer. 
Whether a Separation from Service has occurred shall be determined by the
Committee in accordance with Code Section 409A.

 

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to twenty
percent (20%) or less of the average services rendered by the Employee during
the immediately preceding thirty-six (36) month period (or the total period of
employment, if less than thirty-six (36) months), disregarding periods during
which the Employee was on a bona fide leave of absence.

 

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately

 

5

--------------------------------------------------------------------------------


 

following the later of:  (i) the six (6) month anniversary of the commencement
of the leave; or (ii) the expiration of the Employee’s right, if any, to
reemployment under statute or contract.  Notwithstanding the preceding, however,
an Employee who is absent from work due to a physical or mental impairment that
is expected to result in death or last for a continuous period of at least six
(6) months and that prevents the Employee from performing the duties of his
position of employment or a similar position shall incur a Separation from
Service on the first date immediately following the twenty-ninth (29) month
anniversary of the commencement of the leave.

 

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.23 of the Plan, except that
for purposes of determining whether another organization is an Affiliate of the
Company, common ownership of at least fifty percent (50%) shall be
determinative.

 

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction.  Such determination shall be made in accordance with the
requirements of Code Section 409A.

 

2.34                        Separation from Service Account.  Separation from
Service Account means an Account established by the Committee to record the
amounts payable to a Participant upon Separation from Service.  Unless the
Participant has established a Specified Date Account for a portion or all of
his/her Deferrals, all Deferrals shall be allocated to the Separation from
Service Account on behalf of the Participant.

 

2.35                        Separation from Service Benefit.  Separation from
Service Benefit means the benefit payable to a Participant under the Plan
following the Participant’s Separation from Service.

 

2.36                        Specified Date Account.  A Specified Date Account
means an Account established by the Committee to record the amounts payable at a
future date as specified in the Participant’s Compensation Deferral Agreement. 
Unless otherwise determined by the Committee, a Participant may maintain no more
than five (5) Specified Date Accounts.  A Specified Date Account may be
identified in enrollment materials as an “In-Service Account” or such other name
as established by the Committee without affecting the meaning thereof.

 

2.37                        Specified Date Benefit.  Specified Date Benefit
means the benefit payable to a Participant under the Plan in accordance with
Section 6.1(c).

 

2.38                        Specified Employee.  Specified Employee means an
Employee who, as of the date of his Separation from Service, is a “key employee”
of the Company or any Affiliate, any stock of which is actively traded on an
established securities market or otherwise.

 

An Employee is a key employee if he or she meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with applicable
regulations thereunder and without regard to Code Section 416(i)(5)) at any time
during the twelve (12) month period ending on the Specified Employee
Identification Date.  Such

 

6

--------------------------------------------------------------------------------


 

Employee shall be treated as a key employee for the entire twelve (12) month
period beginning on the Specified Employee Effective Date.

 

For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg.
Section 1.415(c)-2(d)(3) (wages within the meaning of Code section 3401(a) for
purposes of income tax withholding at the source, plus amounts excludible from
gross income under section 125(a), 132(f) (4), 402(e)(3), 402(h)(1)(B),
402(k) or 457(b), without regard to rules that limit the remuneration included
in wages based on the nature or location of the employment or the services
performed); provided, however, that, with respect to a nonresident alien who is
not a Participant in the Plan, compensation shall not include compensation that
is not includible in the gross income of the Employee under Code Sections 872,
893, 894, 911, 931 and 933, provided such compensation is not effectively
connected with the conduct of a trade or business within the United States.

 

Notwithstanding anything in this paragraph to the contrary:  (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2); and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.

 

In the event of corporate transactions described in Treas. Reg.
Section 1.409A-1(i)6), the identification of Specified Employees shall be
determined in accordance with the default rules described therein, unless the
Employer elects to utilize the available alternative methodology through
designations made within the timeframes specified therein.

 

2.39                        Specified Employee Identification Date.  Specified
Employee Identification Date means December 31, unless the Employer has elected
a different date through action that is legally binding with respect to all
nonqualified deferred compensation plans maintained by the Employer.

 

2.40                        Specified Employee Effective Date.  Specified
Employee Effective Date means the first day of the fourth (4th) month following
the Specified Employee Identification Date, or such earlier date as is selected
by the Committee.

 

2.41                        Substantial Risk of Forfeiture.  Substantial Risk of
Forfeiture shall have the meaning specified in Treas. Reg. Section 1.409A-1(d).

 

2.42                        Unforeseeable Emergency.  An Unforeseeable Emergency
means a severe financial hardship to the Participant resulting from an illness
or accident of the Participant, the Participant’s spouse, the Participant’s
dependent (as defined in Code section 152, without regard to section 152(b)(1),
(b)(2), and (d)(1)(B)), or a Beneficiary; loss of the Participant’s property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, as a result of a

 

7

--------------------------------------------------------------------------------


 

natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.  The types of events which may qualify as an Unforeseeable
Emergency may be limited by the Committee.

 

2.43                        Valuation Date.  Valuation Date shall mean each
Business Day.

 

ARTICLE III
Eligibility and Participation

 

3.1                               Eligibility and Participation.  An Eligible
Employee becomes a Participant upon the earlier to occur of:  (i) a credit of
Company Contributions under Article V; or (ii) notification of eligibility to
participate by the Committee or its authorized representative.

 

3.2                               Duration.  A Participant shall be eligible to
defer Compensation and receive allocations of Company Contributions, subject to
the terms of the Plan, for as long as such Participant remains an Eligible
Employee.  A Participant who is no longer an Eligible Employee but has not
experienced a Separation from Service may not defer Compensation under the Plan
but may otherwise exercise all of the rights of a Participant under the Plan
with respect to his or her Account(s).  On and after a Separation from Service,
a Participant shall remain a Participant as long as his or her Account Balance
is greater than zero, and during such time may continue to make allocation
elections as provided in Section 8.4.  An individual shall cease being a
Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid.

 

ARTICLE IV
Deferrals

 

4.1                               Deferral Elections, Generally.

 

(a)                                 A Participant may elect to defer
Compensation by submitting a Compensation Deferral Agreement during the
enrollment periods established by the Committee and in the manner specified by
the Committee, but in any event, in accordance with Section 4.2.  A Compensation
Deferral Agreement that is not timely filed with respect to a service period or
component of Compensation shall be considered void and shall have no effect with
respect to such service period or Compensation.  The Committee may modify any
Compensation Deferral Agreement prior to the date the election becomes
irrevocable under the rules of Section 4.2 and may limit in its sole discretion
the format, timing, components and other elements of any election to defer
Compensation under this Article IV, subject to the limitations contained in the
Plan.

 

(b)                                 The Participant shall specify on his or her
Compensation Deferral Agreement the amount of Deferrals and the allocation of
such Deferrals in accordance with Section 4.3.  A Participant may also specify
in his or her Compensation Deferral Agreement the Payment Schedule applicable to
his or her Plan Accounts.  If the Payment Schedule is not specified in a
Compensation Deferral Agreement, the Payment Schedule shall be the Payment
Schedule specified in Section 6.2.

 

8

--------------------------------------------------------------------------------


 

(c)                                  A deferral election shall also indicate
whether a Participant elects to defer an additional amount of Compensation equal
in amount to any Corrective Distribution received during the Plan Year to which
the deferral election refers (“Corrective Distribution Equivalent Deferral”). 
Unless otherwise determined by the Committee, in the event that a Participant
elects a Corrective Distribution Equivalent Deferral, the total amount of such
Deferral will be divided by the number of pay periods remaining in the Plan Year
following the receipt by the Participant of the Corrective Distribution, and the
resulting amount will be added to the percentage of base salary deferred by such
Participant.

 

4.2                               Timing Requirements for Compensation Deferral
Agreements.

 

(a)                                 First Year of Eligibility.  In the case of
the first (1st) year in which an Eligible Employee becomes eligible to
participate in the Plan, if permitted by the Committee, he or she has up to
thirty (30) days following initial eligibility to submit a Compensation Deferral
Agreement with respect to Compensation to be earned during such year.  The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
upon the end of such thirty (30) day period, or such earlier date as the
Committee may provide.  The determination of whether an Eligible Employee may
file a Compensation Deferral Agreement under this paragraph shall be determined
in accordance with the rules of Code Section 409A, including the provisions of
Treas. Reg. Section 1.409A-2(a)(7).

 

A Compensation Deferral Agreement filed under this paragraph applies only to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.

 

(b)                                 Prior Year Election.  Except as otherwise
provided in this Section 4.2, if permitted by the Committee, Participants may
defer Compensation by filing a Compensation Deferral Agreement no later than
December 31 of the year prior to the year in which the Compensation to be
deferred is earned.  A Compensation Deferral Agreement described in this
paragraph shall become irrevocable with respect to such Compensation as of
January 1 of the year in which such Compensation is earned.

 

(c)                                  Performance-Based Compensation.  If
permitted by the Committee, Participants may file a Compensation Deferral
Agreement with respect to Performance-Based Compensation no later than the date
that is six (6) months before the end of the performance period, provided that:

 

(i)                                     the Participant performs services
continuously from the later of the beginning of the performance period or the
date the criteria are established through the date the Compensation Deferral
Agreement is submitted; and

 

(ii)                                  the Compensation is not readily
ascertainable as of the date the Compensation Deferral Agreement is filed.

 

9

--------------------------------------------------------------------------------


 

A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election.  Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.

 

(d)                                 Sales Commissions.  Sales commissions (as
defined in Treas. Reg. Section 1.409A-2(a)(12)(i)) are considered to be earned
by the Participant in the taxable year of the Participant in which the sale
occurs.  The Compensation Deferral Agreement applicable to any sales
commissions, if permitted by the Committee, must be filed before the last day of
the year preceding the year in which the sales commissions are earned, and
becomes irrevocable after that date.

 

(e)                                  Short-Term Deferrals.  Compensation that
meets the definition of a “short-term deferral” described in Treas. Reg.
Section 1.409A-1(b)(4) may, if permitted by the Committee, be deferred in
accordance with the rules of Article VII, applied as if the date the Substantial
Risk of Forfeiture lapses is the date payments were originally scheduled to
commence, provided, however, that the provisions of Section 7.3 shall not apply
to payments attributable to a Change in Control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)).

 

(f)                                   Certain Forfeitable Rights.  With respect
to a legally binding right to a payment in a subsequent year that is subject to
a forfeiture condition requiring the Participant’s continued services for a
period of at least twelve (12) months from the date the Participant obtains the
legally binding right, an election to defer such Compensation may, if permitted
by the Committee, be made on or before the thirtieth (30th) day after the
Participant obtains the legally binding right to the Compensation, provided that
the election is made at least twelve (12) months in advance of the earliest date
at which the forfeiture condition could lapse.  The Compensation Deferral
Agreement described in this paragraph becomes irrevocable after such thirtieth
(30th) day.  If the forfeiture condition applicable to the payment lapses before
the end of the required service period as a result of the Participant’s death or
disability (as defined in Treas. Reg. Section 1.409A-3(i)(4)) or upon a Change
in Control (as defined in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation
Deferral Agreement will be void unless it would be considered timely under
another rule described in this Section.

 

(g)                                  Company Awards.  Participating Employers
may unilaterally provide for deferrals of Company awards prior to the date of
such awards.  Deferrals of Company awards (such as sign-on, retention, or
severance pay) may be negotiated with a Participant prior to the date the
Participant has a legally binding right to such Compensation.

 

10

--------------------------------------------------------------------------------


 

(h)                                 “Evergreen” Deferral Elections.  The
Committee, in its discretion, may provide in the Compensation Deferral Agreement
that such Compensation Deferral Agreement will continue in effect for each
subsequent year or performance period.  Such “evergreen” Compensation Deferral
Agreements will become effective with respect to an item of Compensation on the
date such election becomes irrevocable under this Section 4.2.  An evergreen
Compensation Deferral Agreement may be terminated or modified prospectively with
respect to Compensation for which such election remains revocable under this
Section 4.2.  A Participant whose Compensation Deferral Agreement is cancelled
in accordance with Section 4.6 will be required to file a new Compensation
Deferral Agreement under this Article IV in order to recommence Deferrals under
the Plan.

 

4.3                               Allocation of Deferrals.  A Compensation
Deferral Agreement may, if permitted by the Committee, allocate Deferrals to one
or more Specified Date Accounts and/or to the Separation from Service Account. 
If no designation is made, Deferrals shall be allocated to the Separation from
Service Account.  The Committee may, in its discretion, establish a minimum
deferral period for Specified Date Accounts (for example, the third (3rd) Plan
Year following the year Compensation subject to the Compensation Deferral
Agreement is earned).

 

4.4                               Deductions from Pay.  The Committee has the
authority to determine the payroll practices under which any component of
Compensation subject to a Compensation Deferral Agreement will be deducted from
a Participant’s Compensation.

 

4.5                               Vesting.  Participant Deferrals shall be one
hundred percent (100%) vested at all times.

 

4.6                               Cancellation of Deferrals.  The Committee may
cancel a Participant’s Deferrals:  (i) for the balance of the Plan Year in which
an Unforeseeable Emergency occurs; (ii) if the Participant receives a hardship
distribution under the Employer’s qualified 401(k) plan, through the end of the
Plan Year in which the six (6) month anniversary of the hardship distribution
falls; and (iii) during periods in which the Participant is unable to perform
the duties of his or her position or any substantially similar position due to a
mental or physical impairment that can be expected to result in death or last
for a continuous period of at least six (6) months, provided cancellation occurs
by the later of the end of the taxable year of the Participant or the fifteenth
(15th) day of the third (3rd) month following the date the Participant incurs
the disability (as defined in this paragraph (iii)).

 

ARTICLE V
Company Contributions

 

5.1                               Discretionary Company Contributions.  The
Participating Employer may, from time to time in its sole and absolute
discretion, credit Company Contributions to any Participant in any amount
determined by the Participating Employer.  Such contributions will be credited
to a Participant’s Separation from Service Account.

 

11

--------------------------------------------------------------------------------


 

5.2                               Vesting.  Company Contributions described in
Section 5.1, above, and the Earnings thereon, shall vest in accordance with the
vesting schedule(s) established by the Committee at the time that the Company
Contribution is made.  The Participating Employer may, at any time, in its sole
discretion, increase a Participant’s vested interest in a Company Contribution. 
Company Contributions will become 100% vested upon the Participant’s death or
Disability while employed by the Company, and immediately prior to a Change in
Control.  The portion of a Participant’s Accounts that remains unvested upon his
or her Separation from Service after the application of the terms of this
Section 5.2 shall be forfeited.

 

ARTICLE VI
Benefits

 

6.1                               Benefits, Generally.  A Participant shall be
entitled to the following benefits under the Plan:

 

(a)                                 Separation from Service Benefit.  Upon the
Participant’s Separation from Service for reasons other than death, he or she
shall be entitled to a Separation from Service Benefit.  The Separation from
Service Benefit shall be equal to the vested portion of the Participant’s
Separation from Service Account and the unpaid balance of the Participant’s
Specified Date Accounts with respect to which payments have not yet commenced,
based on the value of those Accounts as of the end of the calendar month
immediately preceding the calendar month of distribution.  Payment of the
Separation from Service Benefit will be made no later than the end of the month
following the month in which Separation from Service occurs, with the actual
payment date determined in the sole discretion of the Committee. 
Notwithstanding the foregoing, if a Participant is a Specified Employee on the
date of such Participant’s Separation from Service, such distribution will be
made or begin on the first day of the seventh calendar month following the
calendar month in which the Separation from Service occurs to the extent
necessary to avoid a “prohibited distribution” under Section 409A(a)(2)(B)(i) of
the Code (with any amounts otherwise payable prior to such seventh calendar
month instead paid on the first day of such seventh calendar month).  If the
Separation from Service Benefit is to be paid in the form of installments, any
subsequent installment payments will be paid in accordance with the schedule
applicable to such payments.

 

(b)                                 Specified Date Benefit.  If the Participant
has established one or more Specified Date Accounts, he or she shall be entitled
to a Specified Date Benefit with respect to each such Specified Date Account. 
The Specified Date Benefit shall be equal to the vested portion of the Specified
Date Account, based on the value of that Account as of the end of the month
designated by the Participant at the time the Account was established.  Payment
of the Specified Date Benefit will be made or begin no later than the end of the
month following the designated month, with the actual payment or commencement
date determined in the sole discretion of the Committee.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Death Benefit.  In the event of the
Participant’s death, his or her designated Beneficiary(ies) shall be entitled to
a Death Benefit.  The Death Benefit shall be equal to the vested portion of the
Separation from Service Account and the unpaid balances of any Specified Date
Accounts.  The Death Benefit shall be based on the value of the Accounts as of
the end of the month in which death occurred, with payment made no later than
the end of the month following the month in which death occurs, with the actual
payment date determined in the sole discretion of the Committee.

 

Each Participant may, pursuant to such procedures as the Committee may specify,
designate one or more Beneficiaries in connection with the Plan.  If a
Participant is married or has a registered domestic partner and names someone
other than his or her spouse or domestic partner, as applicable, as a primary
Beneficiary with respect to any portion of his or her Accounts, spousal/partner
consent shall be required to be provided in a form designated by the Committee,
executed by such Participant’s spouse/partner and returned to the Committee.  A
Participant may change or revoke a Beneficiary designation by delivering to the
Committee a new designation (or revocation).  Any designation or revocation
shall be effective only if it is received in proper form by the Committee. 
However, when so received, the designation or revocation shall be effective as
of the date the notice is executed, but without prejudice to any Employer on
account of any payment made before the change is recorded.  The last effective
designation received by the Committee shall supersede all prior designations. 
If a Participant dies without having effectively designated a Beneficiary, or if
no Beneficiary survives the Participant, the Death Benefit shall be payable
(i) to his or her surviving spouse/domestic partner, or (ii) if the Participant
is not survived by his or her spouse/domestic partner, to his or her estate.  A
former spouse/domestic partner shall have no interest under the Plan, as
Beneficiary or otherwise, unless the Participant designates such person as a
Beneficiary after dissolution of the marriage/partnership, except to the extent
provided under the terms of a domestic relations order as described in Code
Section 414(p)(1)(B).

 

(d)                                 Unforeseeable Emergency Payments.  A
Participant who experiences an Unforeseeable Emergency may submit a written
request to the Committee to receive payment of all or any portion of his or her
vested Accounts.  Whether a Participant or Beneficiary is faced with an
Unforeseeable Emergency permitting an emergency payment shall be determined by
the Committee based on the relevant facts and circumstances of each case, but,
in any case, a distribution on account of Unforeseeable Emergency may not be
made to the extent that such emergency is or may be reimbursed through insurance
or otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of Deferrals under this Plan.  If an emergency payment is approved by
the Committee, the amount of the payment shall not exceed the amount reasonably
necessary to satisfy the need, taking into account the additional compensation
that is available to the Participant as the result of cancellation of deferrals
to the Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result

 

13

--------------------------------------------------------------------------------


 

from the payment.  The amount of the emergency payment shall be subtracted first
from the vested portion of the Participant’s Separation from Service Account
until depleted and then from the vested Specified Date Accounts, beginning with
the Specified Date Account with the latest payment commencement date.  Emergency
payments shall be paid in a single lump sum within the ninety (90) day period
following the date the payment is approved by the Committee.

 

(e)                                  Disability Benefit.  In the event that a
Participant becomes Disabled on or after the one-year anniversary of the
Effective Date, he or she shall be entitled to a Disability Benefit.  The
Disability Benefit shall be equal to the vested portion of the Separation from
Service Account and the unpaid balances of any Specified Date Accounts.  The
payment date for the Disability Benefit shall be no later than the end of the
month following the calendar month in which the Committee determined that the
Participant has become Disabled, with the actual payment date determined in the
sole discretion of the Committee, and the Disability Benefit shall be based on
the value of the vested (and, as applicable, unpaid) portion of the Accounts as
of the last day of the calendar month in which the Committee makes a
determination as to the Participant’s Disability.  In the event that a
Participant becomes Disabled prior to the one-year anniversary of the Effective
Date, then such Participant shall not be entitled to a Disability Benefit
pursuant to this Section 6.1(e) and such Participant shall instead remain
eligible to receive a Separation from Service Benefit, a Specified Date Benefit
or a Death Benefit, as applicable, pursuant to the Plan.

 

6.2                               Form of Payment.

 

(a)                                 Separation from Service Benefit.  A
Participant who is entitled to receive a Separation from Service Benefit shall
receive payment of such benefit in a single lump sum, unless the Participant
elects on his or her initial Compensation Deferral Agreement to have such
benefit paid in annual installments, determined and paid in accordance with
Section 6.2(g), over a period of two (2) to fifteen (15) years, as elected by
the Participant.

 

(b)                                 Specified Date Benefit.  The Specified Date
Benefit shall be paid in a single lump sum, unless the Participant elects on the
Compensation Deferral Agreement with which the account was established to have
the Specified Date Account paid in annual installments, determined and paid in
accordance with Section 6.2(g), over a period of two (2) to five (5) years, as
elected by the Participant.

 

Notwithstanding any Specified Date election of a Participant, if a Participant
incurs a Separation from Service, dies or becomes Disabled, in each case before
distributions with respect to a Specified Date Account have commenced, such
amounts shall be paid in accordance with the time and form of payment applicable
to the Participant’s Separation from Service Benefit, Death Benefit, or
Disability Benefit (as applicable).  With respect to Specified Date Account
Balances that have commenced to be paid in installment payments prior to the
date of the Separation from Service, death or Disability, such Specified Date

 

14

--------------------------------------------------------------------------------


 

Accounts shall continue to be paid in accordance with the form of payment
election applicable to the Specified Date Account.

 

(c)                                  Death Benefit.  In the event of the
Participant’s death on or after the one-year anniversary of the Effective Date,
his or her designated Beneficiary(ies) shall be entitled to a Death Benefit as
set forth in Section 6.1(c).  The Death Benefit shall be equal to the vested
portion of the Participant’s Separation from Service Account and the unpaid
balances of any Specified Date Accounts and shall be payable in a single lump
sum.  In the event of the Participant’s death before the one year anniversary of
the Effective Date, a designated Beneficiary who is entitled to receive a Death
Benefit shall receive payment of such benefit according to the Participant’s
Separation from Service Benefit election.

 

(d)                                 Change in Control.  A Participant will
receive his or her Separation from Service Benefit in a single lump sum payment
equal to the unpaid balance of all of his or her Accounts if Separation from
Service occurs within twenty-four (24) months following a Change in Control.

 

A Participant or Beneficiary receiving installment payments when a Change in
Control occurs, will receive the remaining account balance in a single lump sum
within 90 days following the Change in Control, with the actual payment date
determined in the sole discretion of the Committee.

 

(e)                                  Small Account Balances.  The Committee
shall pay the value of the Participant’s Accounts upon a Separation from Service
in a single lump sum if the balance of such Accounts is not greater than the
applicable dollar amount under Code Section 402(g)(1)(B), provided the payment
represents the complete liquidation of the Participant’s interest in the Plan.

 

(f)                                   Rules Applicable to Installment Payments. 
If a Payment Schedule specifies installment payments, annual payments will be
made beginning as of the payment commencement date for such installments and
shall continue on each anniversary thereof until the number of installment
payments specified in the Payment Schedule has been paid.  The amount of each
installment payment shall be determined by dividing (a) by (b), where (a) equals
the Account Balance as of the Valuation Date and (b) equals the remaining number
of installment payments.

 

For purposes of Article VII, installment payments will be treated as a single
form of payment.  If a lump sum equal to less than one hundred percent (100%) of
the Separation from Service Account is paid, the payment commencement date for
the installment form of payment will be the first (1st) anniversary of the
payment of the lump sum.

 

(g)                                  Disability Benefit.  A Participant who is
entitled to receive a Disability Benefit shall receive payment of such benefit
in a single lump sum.

 

6.3                               Acceleration of or Delay in Payments.  The
Committee, in its sole and absolute discretion, may elect to accelerate the time
or form of payment of a benefit owed to the

 

15

--------------------------------------------------------------------------------


 

Participant hereunder, provided such acceleration is permitted under Treas. Reg.
Section 1.409A-3(j)(4).  The Committee may also, in its sole and absolute
discretion, delay the time for payment of a benefit owed to the Participant
hereunder, to the extent permitted under Treas. Reg. Section 1.409A-2(b)(7).  If
the Plan receives a domestic relations order (within the meaning of Code
Section 414(p)(1)(B)) directing that all or a portion of a Participant’s
Accounts be paid to an “alternate payee,” any amounts to be paid to the
alternate payee(s) shall be paid in a single lump sum.

 

ARTICLE VII
Modifications to Payment Schedules

 

7.1                               Participant’s Right to Modify.  A Participant
may modify any or all of the alternative Payment Schedules with respect to an
Account, consistent with the permissible Payment Schedules available under the
Plan, provided such modification complies with the requirements of this
Article VII.

 

7.2                               Time of Election.  The date on which a
modification election is submitted to the Committee must be at least twelve
(12) months prior to the date on which payment is scheduled to commence under
the Payment Schedule in effect prior to the modification.

 

7.3                               Date of Payment under Modified Payment
Schedule.  Except with respect to modifications that relate to the payment of a
Death Benefit or a Disability Benefit, the date payments are to commence under
the modified Payment Schedule must be no earlier than five (5) years after the
date payment would have commenced under the original Payment Schedule.  Under no
circumstances may a modification election result in an acceleration of payments
in violation of Code Section 409A.

 

7.4                               Effective Date.  A modification election
submitted in accordance with this Article VII is irrevocable upon receipt by the
Committee and becomes effective twelve (12) months after such date.

 

7.5                               Effect on Accounts.  An election to modify a
Payment Schedule is specific to the Account or payment event to which it applies
and shall not be construed to affect the Payment Schedules of any other
Accounts.

 

ARTICLE VIII
Valuation of Account Balances; Investments

 

8.1                               Valuation.  Deferrals shall be credited to
appropriate Accounts on the date such Compensation would have been paid to the
Participant absent the Compensation Deferral Agreement.  Company Contributions
shall be credited to the Separation from Service Account at the times determined
by the Committee.  Valuation of Accounts shall be performed under procedures
approved by the Committee.

 

8.2                               Earnings Credit.  Each Account will be
credited with Earnings on each Business Day, based upon the Participant’s
investment allocation among a menu of investment options selected in advance by
the Committee, in accordance with the provisions of this Article VIII
(“investment allocation”).

 

16

--------------------------------------------------------------------------------


 

8.3                               Investment Options.  Investment options will
be determined by the Committee.  The Committee, in its sole discretion, shall be
permitted to add or remove investment options from the Plan menu from time to
time, provided that any such additions or removals of investment options shall
not be effective with respect to any period prior to the effective date of such
change.  In addition, following a Change in Control, the Committee may add or
remove an investment option, provided however, that (i) any decision to add or
remove an investment option shall be made in good faith, and (ii) there shall at
all times be no less than the number of investment options that existed
immediately prior to the Change in Control.

 

8.4                               Investment Allocations.  A Participant’s
investment allocation constitutes a deemed, not actual, investment among the
investment options comprising the investment menu.  At no time shall a
Participant have any real or beneficial ownership in any investment option
included in the investment menu, nor shall the Participating Employer or any
trustee acting on its behalf have any obligation to purchase actual securities
as a result of a Participant’s investment allocation.  A Participant’s
investment allocation shall be used solely for purposes of adjusting the value
of a Participant’s Account Balances.

 

A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee.  Allocation among the
investment options must be designated in increments of one percent (1%).  The
Participant’s investment allocation will become effective on the same Business
Day or, in the case of investment allocations received after a time specified by
the Committee, the next Business Day.

 

A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee.  Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

 

8.5                               Unallocated Deferrals and Accounts.  If the
Participant fails to make an investment allocation with respect to an Account,
such Account shall be invested in an investment option, the primary objective of
which is the preservation of capital, as determined by the Committee.

 

ARTICLE IX
Administration

 

9.1                               Plan Administration.  This Plan shall be
administered by the Committee which shall have discretionary authority to make,
amend, interpret and enforce all appropriate rules and regulations for the
administration of this Plan and to utilize its discretion to decide or resolve
any and all questions, including but not limited to eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan.  Claims for benefits shall be filed with the Committee and resolved in
accordance with the claims procedures in Article XII.

 

17

--------------------------------------------------------------------------------


 

9.2                               Withholding.  The Participating Employer shall
have the right to withhold from any payment due under the Plan (or with respect
to any amounts credited to the Plan) any taxes required by law to be withheld in
respect of such payment (or credit).  Withholdings with respect to amounts
credited to the Plan shall be deducted from Compensation that has not been
deferred to the Plan.

 

9.3                               Indemnification.  The Participating Employers
shall indemnify and hold harmless each employee, officer, director, agent or
organization, to whom or to which are delegated duties, responsibilities, and
authority under the Plan or otherwise with respect to administration of the
Plan, including, without limitation, the Committee and its agents, against all
claims, liabilities, fines and penalties, and all expenses reasonably incurred
by or imposed upon him or it (including but not limited to reasonable attorney
fees) which arise as a result of his or its actions or failure to act in
connection with the operation and administration of the Plan to the extent
lawfully allowable and to the extent that such claim, liability, fine, penalty,
or expense is not paid for by liability insurance purchased or paid for by the
Participating Employer.  Notwithstanding the foregoing, the Participating
Employer shall not indemnify any person or organization if his or its actions or
failure to act are due to gross negligence or willful misconduct or for any such
amount incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise.

 

9.4                               Delegation of Authority.  In the
administration of this Plan, the Committee may, from time to time, employ agents
and delegate to them such administrative duties as it sees fit, and may from
time to time consult with legal counsel who shall be legal counsel to the
Company and such other professional advisors as the Committee may determine.

 

9.5                               Binding Decisions or Actions.  The decision or
action of the Committee in respect of any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.

 

ARTICLE X
Amendment and Termination

 

10.1                        Amendment and Termination.  The Company may at any
time and from time to time amend the Plan or may terminate the Plan as provided
in this Article X.  Each Participating Employer may also terminate its
participation in the Plan.

 

10.2                        Amendments.  The Company, by action taken by its
Board of Directors, may amend the Plan at any time and for any reason, provided
that any such amendment shall not reduce the vested Account Balances of any
Participant accrued as of the date of any such amendment or restatement (as if
the Participant had incurred a voluntary Separation from Service on such date)
or reduce any rights of a Participant under the Plan or other Plan features with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant.  The Board of Directors of the Company
may delegate to the Committee the authority to amend the Plan without the
consent of the Board of Directors for the purpose of:  (i) conforming the Plan
to the

 

18

--------------------------------------------------------------------------------


 

requirements of law; (ii) facilitating the administration of the Plan;
(iii) clarifying provisions based on the Committee’s interpretation of the
document; and (iv) making such other amendments as the Board of Directors may
authorize.

 

10.3                        Termination.  The Company, by action taken by its
Board of Directors, may terminate the Plan and pay Participants and
Beneficiaries their Account Balances in a single lump sum at any time, to the
extent and in accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix).  If a
Participating Employer terminates its participation in the Plan, the benefits of
affected Employees shall be paid at the time provided in Article VI.

 

10.4                        Accounts Taxable Under Code Section 409A.  The Plan
is intended to constitute a plan of deferred compensation that meets the
requirements for deferral of income taxation under Code Section 409A.  The
Committee, pursuant to its authority to interpret the Plan, may sever from the
Plan or any Compensation Deferral Agreement any provision or exercise of a right
that otherwise would result in a violation of Code Section 409A.

 

ARTICLE XI
Informal Funding

 

11.1                        General Assets.  Obligations established under the
terms of the Plan may be satisfied from the general funds of the Participating
Employers, or a trust described in this Article XI.  No Participant, spouse or
Beneficiary shall have any right, title or interest whatever in assets of the
Participating Employers.  Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship, between the Participating Employers and
any Employee, spouse, or Beneficiary.  To the extent that any person acquires a
right to receive payments hereunder, such rights are no greater than the right
of an unsecured general creditor of the Participating Employer.

 

11.2                        Rabbi Trust.  A Participating Employer may, in its
sole discretion, establish a grantor trust, commonly known as a rabbi trust, as
a vehicle for accumulating assets to pay benefits under the Plan.  Payments
under the Plan may be paid from the general assets of the Participating Employer
or from the assets of any such rabbi trust.  Payment from any such source shall
reduce the obligation owed to the Participant or Beneficiary under the Plan.

 

ARTICLE XII
Claims

 

12.1                        Filing a Claim.  Any controversy or claim arising
out of or relating to the Plan shall be filed in writing with the Committee
which shall make all determinations concerning such claim.  Any claim filed with
the Committee and any decision by the Committee denying such claim shall be in
writing and shall be delivered to the Participant or Beneficiary filing the
claim (the “Claimant”).

 

(a)                                 In General.  Notice of a denial of benefits
(other than Disability benefits) will be provided within ninety (90) days of the
Committee’s receipt of the Claimant’s claim for benefits.  If the Committee
determines that it needs additional time to

 

19

--------------------------------------------------------------------------------


 

review the claim, the Committee will provide the Claimant with a notice of the
extension before the end of the initial ninety (90) day period.  The extension
will not be more than ninety (90) days from the end of the initial ninety
(90) day period and the notice of extension will explain the special
circumstances that require the extension and the date by which the Committee
expects to make a decision.

 

(b)                                 Contents of Notice.  If a claim for benefits
is completely or partially denied, notice of such denial shall be in writing and
shall set forth the reasons for denial in plain language.  The notice shall: 
(i) cite the pertinent provisions of the Plan document; and (ii) explain, where
appropriate, how the Claimant can perfect the claim, including a description of
any additional material or information necessary to complete the claim and why
such material or information is necessary.  The claim denial also shall include
an explanation of the claims review procedures and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse decision on review. 
In the case of a complete or partial denial of a Disability benefit claim, the
notice shall provide a statement that the Committee will provide to the
Claimant, upon request and free of charge, a copy of any internal rule,
guideline, protocol, or other similar criterion that was relied upon in making
the decision.

 

(c)                                  Disability Benefits.  Notice of denial of
Disability benefits will be provided within forty-five (45) days of the
Committee’s receipt of the Claimant’s claim for Disability benefits. If the
Committee determines that it needs additional time to review the Disability
claim, the Committee will provide the Claimant with a notice of the extension
before the end of the initial 45-day period. If the Committee determines that a
decision cannot be made within the first extension period due to matters beyond
the control of the Committee, the time period for making a determination may be
further extended for an additional 30 days. If such an additional extension is
necessary, the Committee shall notify the Claimant prior to the expiration of
the initial 30-day extension. Any notice of extension shall indicate the
circumstances necessitating the extension of time, the date by which the
Committee expects to furnish a notice of decision, the specific standards on
which such entitlement to a benefit is based, the unresolved issues that prevent
a decision on the claim and any additional information needed to resolve those
issues. A Claimant will be provided a minimum of 45 days to submit any necessary
additional information to the Committee. In the event that a 30-day extension is
necessary due to a Claimant’s failure to submit information necessary to decide
a claim, the period for furnishing a notice of decision shall be tolled from the
date on which the notice of the extension is sent to the Claimant until the
earlier of the date the Claimant responds to the request for additional
information or the response deadline.

 

12.2                        Appeal of Denied Claims.  A Claimant whose claim has
been completely or partially denied shall be entitled to appeal the claim denial
by filing a written appeal with a

 

20

--------------------------------------------------------------------------------


 

committee designated to hear such appeals (the “Appeals Committee”).  A Claimant
who timely requests a review of the denied claim (or his or her authorized
representative) may review, upon request and free of charge, copies of all
documents, records and other information relevant to the denial and may submit
written comments, documents, records and other information relevant to the claim
to the Appeals Committee.  All written comments, documents, records, and other
information shall be considered “relevant” if the information:  (i) was relied
upon in making a benefits determination; (ii) was submitted, considered or
generated in the course of making a benefits decision regardless of whether it
was relied upon to make the decision; or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions.  The Appeals Committee may, in its sole discretion and if it deems
appropriate or necessary, decide to hold a hearing with respect to the claim
appeal.

 

(a)                                 In General.  Appeal of a denied benefits
claim (other than a Disability benefits claim) must be filed in writing with the
Appeals Committee no later than sixty (60) days after receipt of the written
notification of such claim denial.  The Appeals Committee shall make its
decision regarding the merits of the denied claim within sixty (60) days
following receipt of the appeal (or within one hundred and twenty (120) days
after such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim).  If an extension of time
for reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension.  The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review.  The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.

 

(b)                                 Contents of Notice.  If a benefits claim is
completely or partially denied on review, notice of such denial shall be in
writing and shall set forth the reasons for denial in plain language.

 

The decision on review shall set forth:  (i) the specific reason or reasons for
the denial; (ii) specific references to the pertinent Plan provisions on which
the denial is based; (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim; and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.

 

(c)                                  Disability Benefits. Appeal of a denied
Disability benefits claim must be filed in writing with the Appeals Committee no
later than 180 days after receipt of the written notification of such claim
denial. The review shall be conducted by the Appeals Committee (exclusive of the
person who made the initial adverse decision or such person’s subordinate). In
reviewing the appeal, the Appeals

 

21

--------------------------------------------------------------------------------


 

Committee shall: (i) not afford deference to the initial denial of the claim,
(ii) consult a medical professional who has appropriate training and experience
in the field of medicine relating to the Claimant’s disability and who was
neither consulted as part of the initial denial nor is the subordinate of such
individual, and (iii) identify the medical or vocational experts whose advice
was obtained with respect to the initial benefit denial, without regard to
whether the advice was relied upon in making the decision. The Appeals Committee
shall make its decision regarding the merits of the denied claim within 45 days
following receipt of the appeal (or within 90 days after such receipt, in a case
where there are special circumstances requiring extension of time for reviewing
the appealed claim). If an extension of time for reviewing the appeal is
required because of special circumstances, written notice of the extension shall
be furnished to the Claimant prior to the commencement of the extension. The
notice will indicate the special circumstances requiring the extension of time
and the date by which the Appeals Committee expects to render the determination
on review. Following its review of any additional information submitted by the
Claimant, the Appeals Committee shall render a decision on its review of the
denied claim.

 

(d)                                 For the denial of a Disability benefit, the
notice will also include a statement that the Appeals Committee will provide,
upon request and free of charge: (i) any internal rule, guideline, protocol or
other similar criterion relied upon in making the decision, (ii) any medical
opinion relied upon to make the decision, and (iii) the required statement under
Section 2560.503-1(j)(5)(iii) of the Department of Labor regulations.

 

12.3                        Legal Action.  A Claimant may not bring any legal
action, including commencement of any arbitration, relating to a claim for
benefits under the Plan unless and until the Claimant has followed the claims
procedures under the Plan and exhausted his or her administrative remedies under
such claims procedures.

 

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings.  If the legal proceeding is brought in connection with a Change in
Control, or a “change in control” as defined in a rabbi trust described in
Section 11.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees.  For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s or Beneficiary’s Account Balance and will be
included in determining the Participating Employer’s trust funding obligation
under Section 11.2.

 

12.4                        Discretion of Appeals Committee.  All
interpretations, determinations and decisions of the Appeals Committee with
respect to any claim shall be made in its sole discretion, and shall be final
and conclusive.

 

22

--------------------------------------------------------------------------------


 

ARTICLE XIII
General Provisions

 

13.1                        Anti-assignment Rule.  No interest of any
Participant, spouse or Beneficiary under this Plan and no benefit payable
hereunder shall be assigned as security for a loan, and any such purported
assignment shall be null, void and of no effect, nor shall any such interest or
any such benefit be subject in any manner, either voluntarily or involuntarily,
to anticipation, sale, transfer, assignment or encumbrance by or through any
Participant, spouse or Beneficiary.  Notwithstanding anything to the contrary
herein, however, the Committee has the discretion to make payments to an
alternate payee in accordance with the terms of a domestic relations order (as
defined in Code Section 414(p)(1)(B)).

 

13.2                        No Legal or Equitable Rights or Interest.  No
Participant or other person shall have any legal or equitable rights or interest
in this Plan that are not expressly granted in this Plan.  Participation in this
Plan does not give any person any right to be retained in the service of the
Participating Employer.  The right and power of a Participating Employer to
dismiss or discharge an Employee is expressly reserved.  The Participating
Employers make no representations or warranties as to the tax consequences to a
Participant or a Participant’s beneficiaries resulting from a deferral of income
pursuant to the Plan.

 

13.3                        No Employment Contract.  Nothing contained herein
shall be construed to constitute a contract of employment between an Employee
and a Participating Employer.

 

13.4                        Notice.  Any notice or filing required or permitted
to be delivered to the Committee under this Plan shall be delivered in writing,
in person, or through such electronic means as is established by the Committee. 
Notice shall be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark on the receipt for registration or
certification.  Written transmission shall be sent by certified mail to:

 

OSI SYSTEMS, INC.
ATTN:  DIRECTOR OF HUMAN RESOURCES
12525 CHADRON AVENUE
HAWTHORNE, CA 90250

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

 

13.5                        Headings.  The headings of Sections are included
solely for convenience of reference, and if there is any conflict between such
headings and the text of this Plan, the text shall control.

 

13.6                        Invalid or Unenforceable Provisions.  If any
provision of this Plan shall be held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other provisions hereof and the
Committee may elect in its sole discretion to construe such invalid or
unenforceable provisions in a manner that conforms to applicable law or as if
such provisions, to the extent invalid or unenforceable, had not been included.

 

23

--------------------------------------------------------------------------------


 

13.7                        Lost Participants or Beneficiaries.  Any Participant
or Beneficiary who is entitled to a benefit from the Plan has the duty to keep
the Committee advised of his or her current mailing address.  If benefit
payments are returned to the Plan or are not presented for payment after a
reasonable amount of time, the Committee shall presume that the payee is
missing.  The Committee, after making such efforts as in its discretion it deems
reasonable and appropriate to locate the payee, shall stop payment on any
uncashed checks and may discontinue making future payments until contact with
the payee is restored.

 

13.8                        Facility of Payment to a Minor.  If a distribution
is to be made to a minor, or to a person who is otherwise incompetent, then the
Committee may, in its discretion, make such distribution:  (i) to the legal
guardian, or if none, to a parent of a minor payee with whom the payee maintains
his or her residence; or (ii) to the conservator or committee or, if none, to
the person having custody of an incompetent payee.  Any such distribution shall
fully discharge the Committee, the Company, and the Plan from further liability
on account thereof.

 

13.9                        Governing Law.  To the extent not preempted by
ERISA, the laws of the State of California shall govern the construction and
administration of the Plan.

 

IN WITNESS WHEREOF, the undersigned executed this Plan as of the 25th day of
April, 2014, to be effective as of the Effective Date.

 

OSI Systems, Inc.

 

 

 

 

By:

/s/ Alan Edrick

 

 

Alan Edrick

 

Its:

Chief Financial Officer

 

 

24

--------------------------------------------------------------------------------